Citation Nr: 0320844	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  96-45 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for hypertension, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.

2.  Entitlement to service connection for back pain, hip pain 
and neck pain, including as due to an undiagnosed illness in 
a Persian Gulf veteran.

3.  Entitlement to service connection for left Achilles 
tendonitis, including as due to an undiagnosed illness in a 
Persian Gulf veteran.

4.  Entitlement to service connection for a pulmonary 
disorder, including as due to an undiagnosed illness in a 
Persian Gulf veteran.

5.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness in a Persian Gulf 
veteran.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from July 1990 to 
July 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2000, the Board remanded this case to the RO for additional 
development.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran failed to attend the VA examination scheduled by 
the VA Medical Center (VAMC) as requested by the Board in 
November 2000.  Based on a review of the record, it appears 
that the veteran did not receive notice of the examination 
because he moved without notifying VA of his new address. 

The RO has undertaken extensive efforts to learn the 
veteran's current address, with apparent success.  A letter 
sent from the RO to the veteran dated in July 2003 was not 
returned as undeliverable.  It does not appear, however, that 
there was an attempt to reschedule the examination using the 
veteran's most recent address.  

The duty to assist is not always a one-way street, and a 
claimant has the responsibility of providing information that 
is essential to his claims.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The veteran must notify VA when his address 
changes.  Where entitlement to a claimed benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination and the claim is a claim for service connection, 
the claim shall be evaluated based on the evidence of record.  
38 C.F.R. § 3.655(b).

In this case, the Board believes that an additional attempt 
should be made to have the veteran examined to determine the 
etiology of his alleged disorders.  In light of the 
foregoing, the Board finds that further development, as 
specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should schedule the veteran 
for a comprehensive VA general medical 
examination at his most recent address.  

In the notice provided, the RO should 
inform the veteran of the consequences of 
any failure to report for a VA 
examination.  See  38 C.F.R. § 3.655.  

The claims file, a copy of the Board's 
November 2000 remand, and a copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner is requested to address the 
questions posed by the Board in the 
November 2000 remand of this case 
provided in conjunction with the 
examination.  Any opinions expressed the 
by examiner must be accompanied by a 
complete rationale.

3.  Should the veteran fail to appear for 
an examination, the RO should obtain and 
place in the claims folder a copy of the 
notice to report for the examination sent 
to the veteran by the VA medical 
facility, or documentation from the 
medical facility establishing that the 
notice to report for the examination was 
sent to the last address of record.  The 
RO should notify the veteran that he has 
failed to report for examination, as 
required by 38 C.F.R. § 3.326(a) and the 
provisions of 38 C.F.R. § 3.655.  He 
should be invited to provide an 
explanation for his failure to report 
and, if he demonstrates "good cause" 
for his failure to report, arrange for 
him to be rescheduled for examination.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report and 
required medical opinions to ensure that 
they are responsive to an din complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO readjudicate the 
claim of entitlement to service 
connection for hypertension, back, hip 
and neck pain, left Achilles tendonitis, 
a pulmonary disorder, and headaches, 
including as due to an undiagnosed 
illness in a Persian Gulf veteran.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO; however, the veteran is again hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect his claim of 
entitlement to service connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


